                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WISCONSIN

UNITED STATES OF AMERICA,

         Plaintiff,

         -vs-                                          Case No. 19-CR-201

JUAN CARDENAS,

         Defendant.


                      DEFENDANT’S SENTENCING MEMORANDUM


         The Defendant, Juan Cardenas, by his attorney, Thomas J. Erickson, pursuant to

the Due Process provisions of the Fifth Amendment to the United States Constitution as

well as Rule 32(c) of the Federal Rules of Criminal Procedure, respectfully submits the

following Sentencing Memorandum which requests a downward departure from the

sentencing guidelines based on an analysis of factors set forth in 18 U.S.S.G. s. 3553(a).

         It is expected that the pre-sentence report will conclude, upon application of the

2018 Sentencing Guidelines Manual, the Defendant is in a guideline imprisonment range

of 12 to 18 months based on an offense level of 12 and a criminal history category II.

The Defendant statutorily eligible for one to five years of probation. Given the nature

and circumstances of the crime and the Defendant otherwise minimal record of two

misdemeanors, a sentence of two years of probation is requested by the defense.

   I.        SENTENCING METHODOLOGY

         Post-Booker, a court may impose a sentence with the applicable guideline

range, or Impose a non-guideline sentence if it is justified by 3553(a) factors. See United

States v. Crosby, No 03-1675, 2005 U.S. App. LEXIS 1699 at 25 (2d Cir. Feb 2, 2005).

                                              1

        Case 1:19-cr-00201-WCG Filed 10/27/20 Page 1 of 5 Document 45
       Title 18 U.S.C. s. 3553(a) requires the court to consider seven factors:

       1. The nature and circumstances of the offense and history of characteristics of

the defendant;

       2. The need for the sentence imposed

       (A) to reflect the seriousness of the offense, to promote respect for the law, and to

provide just punishment for the offense;

       (B) to afford adequate deterrence to criminal conduct;

       (C) to protect the public from further crimes of the defendant; and

       (D) to provide the defendant with needed educational or vocational training,

medical care, or other correctional treatment in the most effective manner;

       3. The kinds of sentences available;

       4. The sentencing range established by the guidelines;

       5. Any pertinent policy statements issued by the Sentencing Commission;

       6. The need to avoid unwarranted sentencing disparities among defendants with

similar records who have been found guilty of similar conduct; and

       7. The need to provide restitution to the victims of the offense.

       After considering all of these factors, a court must “impose a sentence sufficient,

but not greater than necessary, to comply with the purposes set forth in paragraph 2.”

United States v. Galvez-Barrios, No. 04-CR-14, 2005 U.S. Dist. LEXIS 1997, at *16-17

(E.D. Wis. Feb. 2, 2005).

       In Gall v. United States, 552 U.S.-, 2007 WL 4292116 (Dec. 10, 2007), the

Supreme Court rejected an appellate rule that requires “extraordinary” circumstances to

justify a sentence outside the Guidelines range. The Court made it clear that as long as



                                              2

     Case 1:19-cr-00201-WCG Filed 10/27/20 Page 2 of 5 Document 45
the record demonstrates that a district court has considered the s. 3553(a) factors and

supported its sentence with a rationale that is supported by the record, the sentence shall

stand.

   II.      SENTENCING ANALYSIS

         The s. 3553(a) factors can be grouped into three general categories: the nature of

the offense, the character of the defendant, and the needs of the public and victims of the

offense.

The Nature of the Offense

         On July 15, 2019, the Defendant accompanied Mason Beaudry to Fleet Farm in

Grand Chute. The Defendant bought a pistol for Beaudry. Upon his arrest on August 5,

2019, the Defendant admitted that he bought the gun and ammunition (with money

provided by Beaudry) at Beaudry’s behest because Beaudry was his friend and he knew

Beaudry could not buy a gun because he was a felon. The Defendant then informed the

police of the location of the gun which was recovered.

         The Defendant acknowledges that he made a stupid mistake by agreeing to buy a

gun for his friend. He had no idea how much trouble he could get into and only vaguely

thought it wasn’t right at the time. In mitigation, the gun was recovered quickly and there

it was not used by Beaudry or anyone else in any criminal or violent manner during the

twenty days it was possessed.

         Accordingly, the Defendant asks that the court consider these factors in mitigation

when determining a sentence sufficient but not greater than necessary to serve the

purposes of sentencing.




                                              3

     Case 1:19-cr-00201-WCG Filed 10/27/20 Page 3 of 5 Document 45
The Character of the Defendant and the Needs of the Public

       At 24 years old, the Defendant is a young man who is still finding his footing in

life while possessing several pro-social qualities that bode well for his future. He

struggled academically but did achieve his diploma. His work history is generally

positive with his seasonal employment as a concrete laborer ending in October because of

the weather. He is confident he will be able to find a job over the winter in a factory

setting. He has no history of physical or mental health issues. His marijuana use has

slowed down dramatically since his arrest over a year ago and he is the better for it.

       The Defendant has a strong relationship with his mother who resides in Hilbert.

The Defendant’s father is described as emotionally distant and the Defendant is not close

to him. His parents divorced in 2013.

       The Defendant’s record is fairly minimal. Two possessions of drug paraphernalia

civil forfeitures from 2015 and 2016, respectively for which he received fines; a

possession of marijuana conviction from 2019; and a bail jumping conviction from 2020

for missing court on the 2019 marijuana case.

       The Defendant presents himself as a young man who is achieving stability. He is

maturing and understands he must make better choices including in terms of his

associates. He is not a violent or disruptive person and he is clearly not a danger to

society in any manner.

       In regard to punishment, the Defendant will be forever branded as a felon. His

felony status will impact his employment prospects for the rest of his life as well as be a

cross to bear. Also, two years of probation would prove to be a type of punishment in its



                                             4

     Case 1:19-cr-00201-WCG Filed 10/27/20 Page 4 of 5 Document 45
curtailing of liberties and to that end, the Defendant has been on de facto

probations/supervision since September of 2020 which has a punitive aspect.

   III.      CONCLUSION

          In essence, this is a case of a young man making a stupid mistake borne out of

loyalty to a friend. While fully recognizing the seriousness of the Defendant’s conduct,

the Defendant asks the court to consider his minimal record, the mitigating qualities of

the nature of the offense, and his positive character traits as factors in determining a fair

sentence.

          The court should find that there are mitigating circumstances in this case which

are not adequately taken into consideration by the Sentencing Commission in formulating

the guidelines and which warrant a downward departure. The Defendant asks the court to

consider a sentence of two years of probation which is sufficient but not greater than

necessary to serve the purposes of sentencing.

          Dated this 27th day of October, 2020.

                                                       Respectfully submitted,



                                                       /s/_________________________
                                                       Thomas J. Erickson
                                                       Attorney for Defendant



Address and Phone:
316 N. Milwaukee St., Ste. 550
Milwaukee, WI 53202
(414) 271-0678




                                               5

     Case 1:19-cr-00201-WCG Filed 10/27/20 Page 5 of 5 Document 45
